Citation Nr: 1228000	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  05-35 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for pulmonary tuberculosis.

2.  Entitlement to service connection for right leg bursitis.  

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from October 30, 1972 to December 7, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in part, denied service connection for pulmonary tuberculosis and denied entitlement to nonservice-connected pension benefits.  A June 2006 RO rating decision in part denied service connection for right leg bursitis.  

In August 2009, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

In September 2009 the Board rendered a decision on the Veteran's claim.  In October 2011 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision with respect to the issues indicated above and remanded the case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's primary claims are for service connection for pulmonary tuberculosis and for bursitis of the right leg.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2002).  

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

On October 10, 1972 an enlistment examination of the Veteran was conducted.  The examination report indicates that the Veteran was enlisting in the Army (USA).  On the Report of Medical History, the Veteran specifically denied a history of tuberculosis.  Clinical evaluation of the Veteran's lungs and chest was normal along with a notation of a normal chest x-ray examination.  The examiner indicated that the Veteran was qualified for enlistment.  

On October 24, 1972 a second enlistment examination of the Veteran was conducted; this time it indicated that he was enlisting in the Marine Corps. Again, on the report of medical history he specifically denied a history of tuberculosis.  Clinical evaluation of the Veteran's lungs and chest was again normal along with a notation of a normal chest x-ray examination.  The examiner indicated that the Veteran was qualified for enlistment.  

The Veteran entered active duty in the Marine Corps on October 30, 1972.  A service treatment record reveals that the Veteran was hospitalized from November 17 to November 20, 1972 for treatment of cellulitis of the right hip area.  He was discharged to duty on November 21, 1972 with a follow-up antibiotic medication prescribed.

During the Veteran's inpatient treatment, he was seen at the recruit immunization section of the medical facility on November 17, 1972; at that time positive PPD test results for tuberculosis were noted.  Upon evaluation of his medical history, the Veteran reported previous infection with tuberculosis in 1968 and that he was treated with medication at that time.  Chest x-ray examination of the Veteran was conducted on November 21, 1972.

A Medical Board Report dated November 28, 1972 reveals that the Veteran reported that he had active tuberculosis in 1968 and that he was treated for three years with oral medication.  The recent positive PPD test results were noted.  X-ray examination revealed a 1 centimeter calcified density in the right upper lung lobe.  The diagnosis was old pulmonary tuberculosis which existed prior to service and was not aggravated by service.  The Veteran was separated from service because his positive history of tuberculosis made him unable to meet the minimum standards for enlistment.  The Veteran was discharged from active duty on December 7, 1972.

In written statements, and his hearing testimony, the Veteran asserts that because of his poor English language ability he did not understand the questions at that time of his Medical Board proceedings during service.  He asserts that he did not tell the service department medical personnel that he had a prior history of active tuberculosis in 1968.  He further claims that he did not have active tuberculosis prior to entry into service.  

Remand for examination and a medical opinion related to the Veteran's claim for service connection for pulmonary tuberculosis is required.  

The claim for service connection for right leg bursitis also requires remand.  Recent VA medical records indicate a diagnosis of "bursitis" on the Veteran's diagnosis and problem list.  However, close examination of the VA medical records does not reveal the anatomical location of this alleged bursitis.  Also, the medical records contain no objective evidence to support the diagnosis.  Essentially, this diagnosis appeared on the Veteran's VA medical problem list and seems to have been continued on the list despite a complete absence of any objective medical evidence to support the diagnosis.  The Veteran alleges that he has right leg bursitis as a result of the cellulitis infection of the skin of his right hip area during service.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Finally, the claim for nonservice-connected pension benefits is intertwined with the ultimate resolution of the above claims for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate examination to determine the nature, extent, and etiology of any current, or residual, disability of pulmonary tuberculosis.  

The examiner should elicit a detailed medical history of the Veteran's seizure disorder including date of onset and diagnosis.  

The examiner should review the medical evidence of record with attention to the service treatment records along with the medical history provided in the remand above.  The examiner is informed that two entry examination reports indicated normal lungs and chest and normal chest x-ray results.  Within a few weeks of entering active duty, the Veteran had a positive PPD test and chest x-ray examination revealed a 1 centimeter calcified density in the right upper lung lobe.  The diagnosis of the Medical Board was old pulmonary tuberculosis which existed prior to service and was not aggravated by service.  The Veteran was discharged as physically unsuitable for service; he was not hospitalized for any treatment of tuberculosis during service.  

The examiner is to review the evidence of record and provide opinions on the following: 

(a) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a pulmonary tuberculosis that existed prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting pulmonary tuberculosis was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.  

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for the appropriate examination to determine the nature, extent, and etiology of any current bursitis of the right leg.  The examiner is to review the evidence of record with attention to the service treatment records which reveal that the Veteran was treated for cellulitis of the right hip area during service and provide opinions on the following: 

(a) Does the Veteran have a current disability diagnosed as bursitis of the right leg?

(b) Is there any objective medical evidence to support the diagnosis of "bursitis" which is contained in the diagnoses and medical problems listed in the VA treatment records? 

(c) Whether it is at least as likely as not that any current disability of the right leg, including bursitis, had its onset during active service, or is related to the cellulitis treated during service?  

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Following the above, readjudicate the Veteran's claims for service connection for pulmonary tuberculosis, bursitis of the right leg, and nonservice-connected pension benefits.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

